see also State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev.           ,
                       267 P.3d 777, 780 (2011) (defining manifest abuse and arbitrary or
                  capricious exercise of discretion in context of mandamus). It will not issue
                  if the petitioner has a plain, speedy, and adequate remedy in the ordinary
                  course of the law. NRS 34.170. "Petitioner[ I carr[ies] the burden of
                  demonstrating that extraordinary relief is warranted."       Pan v. Eighth
                  Judicial Din. Court, 120 Nev. 222, 228, 88 P.3d 840,844 (2004).
                               Having considered the petition and its accompanying
                  documents, we are not satisfied that our intervention by way of
                  extraordinary writ is warranted. Even assuming that petitioner did not
                  consent to electronic service pursuant to NRCP 5(b)(2)(D), he has not
                  shown that he was prejudiced by the manner in which the grand jury
                  notice was conveyed and therefore he has not demonstrated that the
                  district court manifestly abused its discretion by denying his habeas
                  petition.   See Lisle v. State, 113 Nev. 540, 551-52, 937 P.2d 473, 480
                  (1997), clarified on reh'g, 114 Nev. 221, 224-25, 954 P.2d 744, 746-47
                  (1998); see also Daniels v. State, 114 Nev. 261, 269-70, 956 P.2d 111, 116-
                  17 (1998) (discussing the adequacy of a grand jury notice). Accordingly,
                  we
                               ORDER the petition DENIED.




                                                                                       , J.




SUPREME COURT
       OF
    NEVADA
                                                       2
0) 1947A    ce.
                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Karen A. Connolly, Ltd.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) I94Th